DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 7th, 2021 has been entered.
Amendments
This action is in response to amendments filed July 7th, 2021, in which Claims 1, 21, and 31 are amended.  Claim 19 is cancelled and Claim 32 is added.  The amendments (including amendments submitted May 21st, 2021 and not previously entered) have been entered.  Claims 1-18, 20-29, 31, and 32 were pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 21 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In Claims 1, 11, and 21:
… select[ing] a first template that is compatible with [] one or more parameters included in [a] request; … convert[ing] the first template into first executable code … provid[ing] the first executable code as input to a first model building tool … to build a first machine learning model… wherein the first model building tool is software … incorporat[ing] the first machine-learning model into [a] first project; and
subsequent to incorporating the first machine-learning model …
select[ing] a second template the is compatible with the one or more parameters included in the request; … convert[ing] the second template into second executable code … provid[ing] the second executable code as input to a second model building tool … to build a second machine learning model … wherein the second model-building tool is software …

	Specifically, the combination of both selecting a template and converting the template into executable code to be executed by a software model building tool is known, but, subsequent to incorporating the built machine learning model into a project, turning a second different template into executable code and executing that code in a second different software model building tool to form a second model was not uncovered in the art.  The closest prior art of record for selecting a template that can be converted to executable code to be executed is Pallath, US PG Pub 2016/0170742, which provides a graphical user interface to assist users in building machine learning models and populates a template with users’ selections.  The closest prior art of record to building a machine learning model and then, subsequent to choosing and incorporating that model into a project, building another different model with different tools based on parameters from the same request are Mann, US Patent 8,473,431 and Breckenridge, US Patent 8,595,154, which can, based on various criteria, determine to retrain or update machine learning models.  However, no prior art with two different software tools which will models based on executable code converted from two different templates was uncovered. 
	When taken as a while, the dependent claims are allowed because of their dependence upon their respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN M SMITH/Primary Examiner, Art Unit 2122